Exhibit 10.7.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of December 15, 2009 by and between NewAlliance Bancshares,
Inc., a business corporation organized under the laws of the State of Delaware
(the “Company”), NewAlliance Bank, a Connecticut savings bank (the “Bank”), and
Peyton R. Patterson (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Executive is currently employed as the Chairman, President and
Chief Executive Officer of the Company and as Chairman and Chief Executive
Officer of the Bank pursuant to an employment agreement between the Company, the
Bank and the Executive originally entered into as of April 1, 2004 and most
recently amended and restated effective September 25, 2007 (the “Employment
Agreement”);

WHEREAS, the Company and the Bank desire to amend and restate the Employment
Agreement in order to (i) make changes to comply with Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), (ii) revise the
definition of “cause” and (iii) make certain other changes;

WHEREAS, the Company and the Bank desire to ensure that the Company and the Bank
are assured of the continued availability of the Executive’s services as
provided in this Agreement, with the Company and the Bank collectively referred
to herein as the “Employers”; and

WHEREAS, the Executive is willing to serve the Company and the Bank on the terms
and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Employers and the Executive hereby agree
as follows:

SECTION 1.    EFFECTIVE DATE; EMPLOYMENT.

This Agreement shall be effective on the date first written above (the
“Effective Date”), provided that all changes previously made to comply with
Section 409A of the Code, including without limitation changes to Sections 9,
10, 11 and 12 of the Agreement, shall be retroactively effective to January 1,
2005; and provided further that no retroactive change shall affect the
compensation or benefits previously provided to the Executive. Each of the
Employers agrees to employ the Executive, and the Executive hereby agrees to
such employment, during the period and upon the terms and conditions set forth
in this Agreement.

--------------------------------------------------------------------------------


SECTION 2.    EMPLOYMENT PERIOD.

(a) The terms and conditions of this Agreement shall be and remain in effect
during the period of three years beginning on April 1, 2009 (the “Commencement
Date”) and ending on the third anniversary of the Commencement Date, plus such
extensions, if any, as are provided pursuant to Section 2(b) hereof (the
“Employment Period”).

(b) Except as provided in Section 2(c), prior to the first annual anniversary of
the Commencement Date and each annual anniversary thereafter, the Boards of
Directors of the Employers shall consider and review (after taking into account
all relevant factors, including the Executive’s performance) a one-year
extension of the term of this Agreement, and the term shall continue to extend
each year (beginning with the first annual anniversary date) if the Boards of
Directors so approve such extension, unless the Executive gives written notice
to the Employers of the Executive’s election not to extend the term, with such
notice to be given by the Executive not less than ninety (90) days prior to any
such anniversary date. If the Board of Directors elects not to extend the term,
it shall give written notice of such decision to the Executive not less than
ninety (90) days prior to any such anniversary date. If the Executive does not
receive such notice, she may, by written notice given at any time during the
ninety (90) days prior to the relevant anniversary date, request from the Board
of Directors written confirmation that the term has been extended and, if such
confirmation is not received by the Executive within thirty (30) days after the
request therefor is made, the Executive may treat the term as having not been
extended. Upon termination of the Executive’s employment with either of the
Employers for any reason whatsoever, any annual extensions provided pursuant to
this Section 2(b), if not theretofore discontinued, shall automatically cease.
In addition, no annual renewals shall extend beyond the Executive’s 65th
birthday, and in no event shall the Employment Period extend beyond the
Executive’s 65th birthday. All actions to be taken by the Board of Directors
under this Section 2(b) may be taken by the Compensation Committee of the Board
of Directors.

(c) Nothing in this Agreement shall be deemed to prohibit the Employers at any
time from terminating the Executive’s employment during the Employment Period
with or without notice for any reason, provided, however, that the relative
rights and obligations of the Employers and the Executive in the event of any
such termination, including any requirements with respect to prior notice of
such termination, shall be determined under this Agreement.

SECTION 3.    DUTIES.

(a) Throughout the Employment Period, the Executive shall serve as the Chairman,
President and Chief Executive Officer of the Company and as Chairman and Chief
Executive Officer of the Bank, having such power, authority and responsibility
and performing such duties as are prescribed by or under the Bylaws of each of
the Employers and as are customarily associated with such positions. The
Executive shall devote her full business time, attention, skills and efforts
(other than during weekends, holidays, vacation periods, and periods of illness
or leaves of absence and other than as permitted or contemplated by Section 7
hereof) to the business and affairs of the Employers and shall use her best
efforts to advance the interests of the Employers.

2

--------------------------------------------------------------------------------


(b) Throughout the Employment Period, the Board of Directors of the Bank (the
“Bank Board”) (or, if applicable, its nominating committee) shall nominate the
Executive to be a director of the Bank when her term expires, subject to the
fiduciary duties of the Bank Board, and the Company agrees to approve her
election as a director of the Bank. Throughout the Employment Period, the Board
of Directors of the Company (the “Company Board”) (or, if applicable, its
nominating committee) shall nominate the Executive to be a director of the
Company when her term expires and recommend her election to the shareholders of
the Company, subject to the fiduciary duties of the Company Board.

SECTION 4.    CASH AND OTHER COMPENSATION.

(a) In consideration for the services to be rendered by the Executive hereunder,
the Employers shall pay to her a salary of seven hundred thirty six thousand
four hundred and fifty dollars ($736,450) annually (“Base Salary”) as of the
date of restatement of this Agreement. The Executive’s Base Salary shall be
payable in approximately equal installments in accordance with the Company’s and
the Bank’s customary payroll practices for senior officers. Base Salary shall
include any amounts of compensation deferred by the Executive under any
tax-qualified retirement or welfare benefit plan or any other deferred
compensation arrangement. The Compensation Committees of the Company Board and
the Board of Directors of the Bank (the “Bank Board”) (collectively the
“Boards”) shall review the Executive’s annual rate of salary at such times
during the Employment Period as they deem appropriate, but not less frequently
than once every twelve months, and may, in their respective discretion, approve
an increase therein. Such review of the Executive’s Base Salary shall take into
account not only the Executive’s performance as well as the Employers’
performance since the date of the last review conducted pursuant to this Section
4(a) but also shall take into consideration the salaries of similar situated
officers at comparably situated financial institutions as determined by the
Compensation Committees of the Employers. In addition to salary, the Executive
may receive other cash compensation from the Employers for services hereunder at
such times, in such amounts and on such terms and conditions as the Company
Board or the Bank Board may determine from time to time. Any increase in the
Executive’s annual salary shall become the Base Salary of the Executive for
purposes hereof. The Executive’s Base Salary as in effect from time to time
cannot be decreased by the Employers without the Executive’s express prior
written consent.

(b) The Executive shall be entitled to participate in an equitable manner with
all other executive officers of the Employers in discretionary bonuses to
executive officers as authorized by the Company Board and/or the Bank Board. No
other compensation provided for in this Agreement shall be deemed a substitute
for the Executive’s right to participate in such bonuses when and as declared by
the Company Board and/or the Bank Board. In connection with the foregoing, under
the terms of the Bank’s Executive Incentive Plan (the “EIP”), annual cash
bonuses can be awarded to the Executive in an amount equal to up to 200% of the
Executive’s Base Salary as in effect at the start of the EIP’s plan year to
which the bonus relates. The Compensation Committee of the Board of Directors of
the Company shall make an annual determination of the exact percentage of Base
Salary to be used with respect to the possible bonus, if any, to be paid to the
Executive for the relevant plan

3

--------------------------------------------------------------------------------


year and shall notify the Executive by the end of January of the EIP’s plan year
to which such percentage shall be applicable.

SECTION 5.    EMPLOYEE BENEFIT PLANS AND PROGRAMS.

(a) During the Employment Period, the Executive shall be treated as an employee
of the Company and the Bank and shall be entitled to participate in and receive
benefits under any and all qualified or non-qualified retirement, pension,
savings or profit-sharing plans (including, but not limited to the Company’s
Employee Stock Ownership Plan (the “ESOP”), the Bank’s defined benefit pension
plan, the Bank’s 401(k) Plan, the Supplemental Executive Retirement Plans for
the ESOP and the 401(k) Plan, the Bank’s 2004 Supplemental Executive Retirement
Plan and any other similar plans that may be adopted in the future), any and all
group life, health (including hospitalization, medical and major medical),
dental, accident and long-term disability insurance plans, and any other
employee benefit and compensation plans (including, but not limited to, the EIP
and any incentive compensation plans or programs or any stock benefit plans) as
may from time to time be maintained by, or cover employees of, the Company and
the Bank, in accordance with the terms and conditions of such employee benefit
plans and programs and compensation plans and programs and consistent with the
Company’s and the Bank’s customary practices. Nothing paid to the Executive
under any such plan or program will be deemed to be in lieu of other
compensation to which the Executive is entitled under this Agreement.

(b) During the Employment Period, the Employers shall provide the Executive with
an expense allowance (“Expense Allowance”) payable monthly equal to $800 per
month to pay for the costs of an automobile. Such Expense Allowance shall take
into account the federal and state income tax effect on the Executive of receipt
of such allowance. In the event that with respect to a given calendar year
occurring during the term of this Agreement, the Executive believes that she
drove during such year Business Miles (as hereinafter defined) in excess of the
Covered Business Miles (as hereinafter defined) in connection with the business
of the Bank and/or the Company and wishes to seek reimbursement as provided
herein for such excess, then within 40 days after the end of such calendar year,
the Executive shall provide information to the Company and the Bank (as well as
any additional information as the Employers may reasonably request in order to
review the Executive’s claim) with respect to the number of miles driven in the
such calendar year in connection with the business of the Bank and/or the
Company (“Business Miles”). In the event the number of Business Miles driven
during such calendar year is determined by the Employers to be more than 7,500
(“Covered Business Miles”), the Bank or the Company will provide the Executive
an additional reimbursement for the Business Miles in excess of the Covered
Business Miles at a rate equal to the standard mileage rate as published by the
Internal Revenue Service for the period in which the excess Business Miles were
incurred (“Reimbursement Rate”), with such reimbursement to be provided no later
than March 15 of the year immediately following the year in which the excess
Business Miles were incurred. The Expense Allowance, the Covered Business Miles
and the Reimbursement Rate shall be reviewed annually by the Compensation
Committee of the Company Board and, if increased, shall be reflected in an
addendum hereto. Notwithstanding the foregoing, nothing herein shall be deemed
to impose upon the Employers or obviate the Executive’s obligation, legal or
otherwise, to maintain liability insurance with respect to the Executive’s
personal use of an automobile.

4

--------------------------------------------------------------------------------


(c) The Employers shall provide and pay for a parking space for the Executive in
the Bank’s main office parking garage or, if such space shall become unavailable
due to tenant commitments or otherwise, in an alternative convenient closed
parking garage.

(d) The Executive shall be entitled to paid holidays consistent with the
Employers’ policy for executive officers. The Executive shall be entitled to
five weeks paid vacation in each fiscal year, with such vacations to be taken
consistent with the Employers’ need for Executive’s on-site leadership
responsibilities. The Executive may not carry over vacation days from fiscal
year to year, or be paid extra for unused vacation days, except with the
approval of the Bank Board.

(e) The Employers shall provide during the term of this Agreement, subject to
the limitations set forth herein, for the Executive to receive, at the
Employers’ expense, the services of a tax professional and a personal financial
planning professional (which may be the same person or entity for both services)
(the “Tax Service Professional”) selected by the Employers and reasonably
satisfactory to the Executive. Subject to the limitations set forth herein, if
the Employers do not specify a Tax Services Professional reasonably acceptable
to the Executive, the Executive will be entitled to use the services of a Tax
Services Professional of her choosing and seek reimbursement by the Employers
for the reasonable cost of such Tax Service Professional actually incurred by
the Executive. The services to be provided shall include (i) the preparation of
all required federal, state and local personal income tax returns, (ii) advice
with respect to federal, state and local income tax treatment of cash and other
forms of compensation paid to the Executive by the Employers and (iii)
investment and retirement counseling and estate planning. Notwithstanding the
foregoing, the annual cost to the Employers of providing the services to the
Executive of such Tax Service Professional, whether such Tax Service
Professional is selected by the Employers or the Executive, shall not exceed
$3,000 (the “Annual Cost”), prior to any adjustment for income tax effects of
reimbursement for such expense. Reimbursement of the Executive for the Annual
Cost shall take into account the federal and state income tax effect on the
Executive of receipt of such Annual Cost, and such reimbursement shall be paid
promptly by the Employers and in any event no later than March 15 of the year
immediately following the year in which the Annual Cost was incurred. The Annual
Cost shall be reviewed annually by the Compensation Committee of the Company
and, if increased, shall be reflected in an addendum hereto.

(f) During the Employment Period, the Employers will reimburse and/or pay for
the Executive’s costs of membership in a New Haven luncheon club and the New
Haven Country Club (or such other country club as reasonably agreed to by the
Employers and the Executive), including all membership bonds or surety,
initiation or membership fees, annual dues, capital assessments, and all
business-related expenses incurred at the clubs (“Club Expenses”). The Executive
shall be reimbursed for the cost of Club Expenses expended by the Executive no
later than March 15 of the year immediately following the year in which the Club
Expenses were incurred, and any such reimbursement and/or payment of the Club
Expenses by the Employers shall take into account the federal and state income
tax effect on the Executive of receipt of or reimbursement for the Club
Expenses.

5

--------------------------------------------------------------------------------


SECTION 6.    INDEMNIFICATION AND INSURANCE.

(a) During the Employment Period and for a period of six years thereafter, the
Employers shall cause the Executive to be covered by and named as an insured
under any policy or contract of insurance obtained by them to insure their
directors and officers against personal liability for acts or omissions in
connection with service as an officer or director of the Employers or service in
other capacities at the request of the Employers. The coverage provided to the
Executive pursuant to this Section 6 shall be of the same scope and on the same
terms and conditions as the coverage (if any) provided to other officers or
directors of the Employers or any successors.

(b) To the maximum extent permitted under applicable law, the Employers shall
indemnify the Executive against and hold her harmless from any costs,
liabilities, losses and exposures that may be incurred by the Executive in her
capacity as a director or officer of the Employers or any subsidiary or
affiliate.

SECTION 7.    OUTSIDE ACTIVITIES.

The Executive may (a) serve as a member of the boards of directors of such
business, community and charitable organizations as she may disclose to and as
may be approved by the Employers (which approval shall not be unreasonably
withheld), and (b) perform duties as a trustee or personal representative or in
any other fiduciary capacity, provided that in each case such service shall not
materially interfere with the performance of her duties under this Agreement or
present any conflict of interest. The Executive may also engage in personal
business and investment activities which do not materially interfere with the
performance of her duties hereunder, provided that such activities are not
prohibited under any code of conduct or investment or securities trading policy
established by the Employers and generally applicable to all similarly situated
executives. If the Executive is discharged or suspended, or is subject to any
regulatory prohibition or restriction with respect to participation in the
affairs of the Bank, she shall continue to perform services for the Company in
accordance with this Agreement but shall not directly or indirectly provide
services to or participate in the affairs of the Bank in a manner inconsistent
with the terms of such discharge or suspension or any applicable regulatory
order.

SECTION 8.    WORKING FACILITIES AND EXPENSES.

It is understood by the parties that the Executive’s principal place of
employment shall be at the Employers’ principal executive office located in New
Haven, Connecticut, or at such other Board approved location within 50 miles of
the address of such principal executive office, or at such other location as the
Employers and the Executive may mutually agree upon. The Employers shall provide
the Executive at her principal place of employment with a private office,
secretarial services and other support services and facilities suitable to her
position with the Employers and necessary or appropriate in connection with the
performance of her assigned duties under this Agreement. The Employers shall
reimburse the Executive for her ordinary and necessary business expenses
attributable to the Employers’ business, including, without limitation, the
Executive’s travel and entertainment expenses incurred in connection with the
performance of her duties for the Employers under this

6

--------------------------------------------------------------------------------


Agreement, in each case upon presentation to the Employers of an itemized
account of such expenses in such form as the Employers may reasonably require.
Such reimbursement shall be paid promptly by the Employers and in any event no
later than March 15 of the year immediately following the year in which such
expenses were incurred.

SECTION 9.    TERMINATION OF EMPLOYMENT WITH BENEFITS.

(a) Subject to Sections 9(b) and 9(c), the Executive shall be entitled to the
benefits described in Section 9(b) in the event that:

(i) her employment with both of the Employers terminates during the Employment
Period as a result of the Executive’s termination for Good Reason (as defined in
Section 9(a)(i)(A) and (B) of this Agreement), which shall mean a termination
based on the following:

(A) any material breach of this Agreement by the Employers, including without
limitation any of the following: (1) a material diminution in the Executive’s
base compensation, (2) a material diminution in the Executive’s authority,
duties or responsibilities as prescribed in Section 3, or (3) any requirement
that the Executive report to a corporate officer or employee of the Employers
instead of reporting directly to the Boards of Directors of the Employers, or

(B) any material change in the geographic location at which the Executive must
perform her services under this Agreement;

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive. If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a notice of
termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period; or

(ii) the Executive’s employment with the Employers is terminated by the
Employers during the Employment Period for any reason other than for “cause,”
death or “Disability,” as provided in Section 10(a).

(b) Subject to Section 9(c), and provided that no Change in Control (as defined
in Section 11(a) hereof) has occurred, the Employers shall pay and provide to
the Executive (or, in the event of her subsequent death, to her estate), the
following severance benefits for the three year period beginning on the date
that her employment terminates (the “Severance Benefits Period”):

7

--------------------------------------------------------------------------------


(i) her earned but unpaid Base Salary (including, without limitation, all items
which constitute wages under applicable law and the payment of which is not
otherwise provided for in this Section 9(b)) as of the date of the termination
of her employment, with such payment to be made at the time and in the manner
prescribed by law applicable to the payment of wages but in no event later than
30 days after termination of employment;

(ii) the benefits, if any, to which she is entitled under the employee benefit
plans and programs and compensation plans and programs maintained for the
benefit of the Company’s and the Bank’s officers and employees (such benefits
not to include the expense allowance provided by Section 5(b)) through the date
of the termination of her employment;

(iii) continued group life, health, dental and accident insurance benefits, in
addition to that provided pursuant to Section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Executive, for the Severance Benefits Period,
coverage equivalent to the coverage to which she would have been entitled under
such plans if she had continued to be employed during such period; provided that
any insurance premiums payable by the Employers or any successors pursuant to
this Section 9(b)(iii) shall be payable at such times and in such amounts as if
the Executive was still an employee of the Employers, subject to any increases
in such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employers in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Employers in any other taxable year;

(iv) a lump sum cash amount equal to the projected cost to the Employers of
providing group long-term disability insurance benefits to the Executive for the
Severance Benefits Period, with the projected cost to the Employers to be based
on the costs incurred as of the date of termination as determined on an
annualized basis;

(v) a lump sum cash amount equal to the present value of three times the
Executive’s Annual Compensation, as hereinafter defined, using a discount rate
equal to the short-term applicable federal rate (determined under Section
1274(d) of the Code) as published by the Internal Revenue Service (the “IRS”)
for the month in which the termination of employment occurs, compounded monthly,
payable within 30 days following termination of employment;

(vi) a lump sum cash amount equal to the pro rata portion of any annual
performance bonus awarded to the Executive under the Bank’s EIP (or such other
short-term incentive compensation plan(s) that the Employers may adopt
subsequent to the date hereof as a replacement therefor) and earned with respect
to the calendar year in which the termination of employment occurs, provided
that (a) the amount of the bonus earned shall be determined based on the extent
to which the performance objectives with respect to the bonus were met during
the calendar year in which such termination of employment occurs; (b) the amount
of the bonus earned shall be pro rated by multiplying the amount of the earned
bonus by a fraction, the numerator of which is the number of days elapsed in the
calendar year as of the date of termination of the Executive’s employment and
the denominator of which is 365; and

8

--------------------------------------------------------------------------------


(c) such earned pro rated target bonus shall be paid no later than March 15th of
the year following the year in which the termination of employment occurs; and

(vii) a lump sum cash amount, payable within 30 days following termination of
employment, equal to the present value, determined by using a discount rate
equal to the short-term applicable federal rate (determined under Section
1274(d) of the Code) as published by the IRS for the month in which the
termination of employment occurs, of the excess, if any, of:

(A) the value of the aggregate benefits to which she would be entitled under any
and all qualified defined benefit pension plans and non-qualified plans related
thereto maintained by, or covering employees of, the Company and the Bank if she
were 100% vested thereunder and had continued to be employed during the
Severance Benefits Period at the highest annual rate of Base Salary achieved
during the Employment Period; over

(B) the value of the benefits to which she is actually entitled under such
defined benefit pension plans as of the date on which her employment terminates,
with such values to be determined using the mortality tables prescribed under
Section 415(b)(2)(E)(v) of the Code;

(viii) a lump sum cash amount, payable within 30 days following termination of
employment, equal to the present value, determined by using a discount rate
equal to the short-term applicable federal rate (determined under Section
1274(d) of the Code) as published by the IRS for the month in which the
termination of employment occurs, of the additional employer contributions to
which she would have been entitled under any and all qualified defined
contribution plans and non-qualified plans related thereto maintained by, or
covering employees of, the Company and the Bank as if she were 100% vested
thereunder and had continued to be employed during the Severance Benefits Period
at the highest annual rate of Base Salary achieved during the Employment Period
and making the maximum amount of employee contributions, if any, required or
permitted under such plan or plans, provided that no payments shall be made
pursuant to this subsection (viii) with respect to the Company’s ESOP if the
ESOP is terminated effective as of a date within one year of the date of the
termination of the Executive’s employment, with the Executive to reimburse the
Employers for any such payments previously made within 30 days of the
Executive’s receipt of a request for reimbursement from the Employers; and

(ix) within 30 days following the occurrence of an event described in Section
9(a), upon the surrender of any shares previously awarded to the Executive under
any restricted stock plan maintained by, or covering employees of, the
Employers, which are then subject to restrictions, a lump sum payment in an
amount equal to the product of:

(A) the fair market value of a share of stock of the same class of stock granted
under such plan, determined as of the date of the Executive’s termination of
employment; multiplied by

9

--------------------------------------------------------------------------------


(B) the number of shares which are being surrendered; provided that in the event
of a breach of Section 14 of this Agreement by the Executive, the Executive
acknowledges that the Employers will be entitled to recoup any and all amounts
paid by the Employers to the Executive pursuant to this Section 9(b)(ix), as set
forth in Section 14 hereof.

The Executive’s “Annual Compensation” for purposes of this Agreement shall be
deemed to mean the sum of (i) the Executive’s Base Salary in effect as of the
date of termination of her employment and (ii) the highest amount of annual cash
incentive compensation earned by the Executive from the Employers or any
subsidiary or affiliate thereof during any of the three calendar years
immediately preceding the calendar year in which the date of termination occurs.

The Employers and the Executive further agree that the Employers may condition
the payments and benefits (if any) due under Sections 9(b)(iii), (iv), (v),
(vi), (vii) and (viii) on the receipt of the Executive’s resignation from any
and all positions which she holds as an officer, director or committee member
with respect to the Employers or any of their subsidiaries or affiliates and to
the execution of a general release by the Executive.

(c) The Executive shall not be required to mitigate the amount of any benefits
provided pursuant to the provisions of Section 9(b) by seeking other employment
or otherwise. However, if the Executive becomes or is employed by another
employer subsequent to the first year following termination, any compensation
received by the Executive subsequent to the first year following termination
through the end of the Severance Benefits Period shall be offset dollar for
dollar against the Employers’ obligations set forth in Section 9(b) except with
respect to Section 9(b)(iii), with the Executive to reimburse the Employers the
amount of the offset with respect to amounts previously paid by the Employers
within 30 days of the Executive’s receipt of a request for reimbursement from
the Employers. In addition, if the Executive becomes employed by another entity
subsequent to termination hereunder, and under the terms of such employment is
entitled to benefits substantially similar to those provided in Section
9(b)(iii), the Employers will not be required to continue provision of the
benefits set forth in said Section 9(b)(iii) for the remainder of the Severance
Benefits Period.

SECTION 10.  TERMINATION WITHOUT ADDITIONAL EMPLOYER LIABILITY.

(a) In the event that the Executive’s employment with the Employers shall
terminate during the Employment Period on account of:

(i) the discharge of the Executive for “cause,” which, for purposes of this
Agreement, shall mean a discharge because either the Company Board or the Bank
Board determines that the Executive has: (A) willfully failed to perform her
assigned duties under this Agreement, other than any failure resulting from the
Executive’s incapacity due to physical or mental injury or illness; (B)
committed an act involving moral turpitude in the course of her employment with
the Employers and their subsidiaries or affiliates; (C) committed a willfully

10

--------------------------------------------------------------------------------


dishonest act intended to result in substantial personal enrichment of herself
or others at the expense of either the Company or the Bank; (D) engaged in
willful misconduct or fraud; (E) breached her fiduciary duties for personal
profit; (F) willfully violated, in any material respect, any law, rule or
regulation (other than traffic violations or similar offenses), written
agreement or final cease-and-desist order with respect to her performance of
services for the Company or the Bank, as determined by the Company Board or the
Bank Board; (G) materially breached the terms of this Agreement and failed to
cure such material breach during a 15-day period following the date on which the
Company Board or the Bank Board gives written notice to the Executive of the
material breach; (H) been convicted of a felony; or (I) become the subject of
any proceeding initiated by a federal or state banking agency to remove her from
office;

(ii) the Executive’s voluntary resignation from employment (including voluntary
retirement) with the Company and the Bank for reasons other than Good Reason as
specified in Section 9(a)(i); or

(iii) the death of the Executive while employed by the Employers, or the
termination of the Executive’s employment because of “Disability” as defined in
Section 10(c) below;

then in any of the foregoing events, the Employers shall have no further
obligations under this Agreement, other than (A) the payment to the Executive of
her earned but unpaid compensation as of the date of the termination of her
employment, (B) the payment to the Executive of the benefits to which she is
entitled under all applicable employee benefit plans and programs and
compensation plans and programs as of the date of termination of her employment,
and (C) the provision of such other benefits, if any, to which she is entitled
as a former employee under the Company’s or the Bank’s employee benefit plans
and programs and compensation plans and programs.

(b) For purposes of this Section 10, no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Employers. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Company Board, the Bank Board or based upon the written advice of
counsel for the Employers shall be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Employers. The cessation of employment of the Executive shall not be deemed to
be for “cause” within the meaning of Section 10(a)(i) unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of three-fourths of the members of the Company Board or
the Bank Board at a meeting of such Board called and held for such purpose
(after reasonable notice is provided to the Executive and the Executive is given
an opportunity, together with counsel, to be heard before such Board), finding
that, in the good faith opinion of such Board, the Executive is guilty of the
conduct described in Section 10(a)(i) above, and specifying the particulars
thereof in detail.

(c) “Disability” shall be deemed to have occurred if the Executive: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental

11

--------------------------------------------------------------------------------


impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Employers.

(d) During any period in which the Executive is absent due to physical or mental
impairment, the Employers may, without breaching this Agreement, appoint another
person or persons to act as interim President and interim Chief Executive
Officer pending the Executive’s return to her duties on a full-time basis
hereunder or her termination as a result of such Disability. Prior to the
Executive’s employment being terminated due to Disability under Section 10(e)
hereof, the Executive shall continue to receive her full Base Salary, bonuses
and other benefits to which she is entitled under this Agreement, including
continued participation in all employee benefit plans and programs.

(e) The Employers may provide notice to the Executive in writing that they
intend to terminate the Executive’s employment under this Agreement, with the
termination date to be on or after the date that the Executive is deemed to have
a Disability. At the time her employment hereunder is terminated due to
Disability, (i) the Executive shall not be entitled to any payments or benefits
pursuant to Sections 4 and 5 hereof for periods subsequent to such date of
termination, and (ii) the Executive shall become entitled to receive the
Disability payments that may be available under any applicable long-term
disability plan or other benefit plan.

SECTION 11.  PAYMENTS UPON A CHANGE IN CONTROL.

(a) The term “Change in Control” shall mean a change in the ownership of the
Company or the Bank, a change in the effective control of the Company or the
Bank or a change in the ownership of a substantial portion of the assets of the
Company or the Bank, in each case as provided under Section 409A of the Code and
the regulations thereunder. In no event, however, shall a Change in Control be
deemed to have occurred as a result of any acquisition of securities or assets
of the Company, the Bank, or a subsidiary of either of them, by the Company, the
Bank, or any subsidiary of either of them, or by any employee benefit plan
maintained by any of them.

(b) If the Executive’s employment by the Employers shall be terminated
subsequent to a Change in Control and during the term of this Agreement by (i)
the Employers for other than Cause, Disability, retirement or the Executive’s
death or (ii) the Executive for Good Reason as defined in Section 9(a)(i)
hereof, then the Employers shall pay to the Executive a severance benefit in a
lump sum payment, within five (5) days after the effective time of such
termination of employment, equal to the sum of (i) three times her Base Salary
as of the date of termination of her employment, (ii) three times the highest
level of cash incentive compensation earned by the Executive from the Employer
or any subsidiary thereof in any one of the three calendar years immediately
preceding the year in which the termination occurs, (iii) the amounts specified
in Sections 9(b)(i), (ii), (iv), (vii) and (viii) (notwithstanding any contrary
language contained therein with respect to payment being over a longer time
period); provided, however, for purposes of calculating the amount due pursuant
to clause (ii)

12

--------------------------------------------------------------------------------


above, bonuses earned under the Bank’s Performance Unit Plan will not be
included in calculating the highest level of cash incentive compensation, and
(iv) unless the EIP or any successor plan provides otherwise with respect to the
payment of bonuses upon a Change in Control, the amount specified in Section
9(b)(vi) hereof at the time specified in such section. In calculating the
benefits due to the Executive under Section 9(b)(vii) with respect to the Bank’s
2004 Supplemental Executive Retirement Plan related to its pension plan, in
accordance with the terms thereof, the Executive will be treated as having
attained the age equal to the greater of (x) her actual age as of the date of
termination plus three years or (y) age 55. In addition, the Employers shall
provide the Executive with the benefits provided for in Section 9(b)(iii) for
the Severance Benefits Period, subject to compliance with the last proviso
clause contained in such subsection. In the event that the Employers are unable
to provide the benefits set forth in said Section 9(b)(iii) due to the change in
the Executive’s status to that of a non-employee, the Employers shall include in
the lump sum payment due under this Section 11(b) the value of the benefits
required to be provided by said Section 9(b)(iii) for the Severance Benefits
Period. The severance and other benefits payable pursuant to this Section 11(b)
shall not be subject to reduction pursuant to the provisions of Section 9(c).

SECTION 12.  TAX INDEMNIFICATION.

(a) If the payments and benefits pursuant to this Agreement, either alone or
together with other payments and benefits which the Executive has the right to
receive from the Employers and their subsidiaries, would constitute a “parachute
payment” as defined in Section 280G(b)(2) of the Code (the “Initial Parachute
Payment”), then the Company shall pay to the Executive, within ten (10) business
days after the date of termination and subject to applicable withholding
requirements, a lump sum cash amount equal to the sum of the following:

(i) twenty (20) percent (or such other percentage equal to the tax rate imposed
by Section 4999 of the Code) of the amount by which the Initial Parachute
Payment exceeds the Executive’s “base amount” from the Employers and their
subsidiaries (including their predecessors), as defined in Section 280G(b)(3) of
the Code, with the difference between the Initial Parachute Payment and the
Executive’s base amount being hereinafter referred to as the “Initial Excess
Parachute Payment”;

(ii) such additional amount (tax allowance) as may be necessary to compensate
the Executive for the payment by the Executive of state, local and federal
income and excise taxes on the payment provided under clause (i) above and on
any payments under this clause (ii). In computing such tax allowance, the
payment to be made under clause (i) above shall be multiplied by the “gross up
percentage” (“GUP”). The GUP shall be determined as follows:

     

GUP = 

Tax Rate     1- Tax Rate  

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal, state and local income and employment-related tax rate (including
Social Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment

13

--------------------------------------------------------------------------------


under clause (i) above is made, and shall also reflect the phase-out of
deductions and the ability to deduct certain of such taxes.

(b) Notwithstanding the foregoing, if it shall subsequently be determined in a
final judicial determination or a final administrative settlement to which the
Executive is a party that the actual excess parachute payment as defined in
Section 280G(b)(1) of the Code (before giving effect to the payments under
Sections 12(a)(i) and (ii) above) is different from the Initial Excess Parachute
Payment (such different amount being hereafter referred to as the “Determinative
Excess Parachute Payment”), then the Company’s independent tax counsel or
accountants shall determine the amount (the “Adjustment Amount”) which either
the Executive must pay to the Company or the Company must pay to the Executive
in order to put the Executive (or the Company, as the case may be) in the same
position the Executive (or the Company, as the case may be) would have been if
the Initial Excess Parachute Payment had been equal to the Determinative Excess
Parachute Payment. In determining the Adjustment Amount, the independent tax
counsel or accountants shall take into account any and all taxes (including any
penalties and interest) paid by or for the Executive or refunded to the
Executive or for the Executive’s benefit. As soon as practicable after the
Adjustment Amount has been so determined, and in no event more than thirty (30)
days after the Adjustment Amount has been so determined, the Company shall pay
the Adjustment Amount to the Executive or the Executive shall repay the
Adjustment Amount to the Company, as the case may be.

(c) In each calendar year that the Executive receives payments of benefits that
constitute a parachute payment, the Executive shall report on her state, local
and federal income tax returns such information as is consistent with the
determination made by the independent tax counsel or accountants of the Company
as described above. The Company shall indemnify and hold the Executive harmless
from any and all losses, costs and expenses (including without limitation,
reasonable attorneys’ fees, interest, fines and penalties) which the Executive
incurs as a result of so reporting such information, with such indemnification
to be paid by the Company to the Executive as soon as practicable and in any
event no later than March 15 of the year immediately following the year in which
the amount subject to indemnification was determined. The Executive shall
promptly notify the Company in writing whenever the Executive receives notice of
the institution of a judicial or administrative proceeding, formal or informal,
in which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Section 12 is being reviewed or is in dispute. The
Company shall assume control at its expense over all legal and accounting
matters pertaining to such federal tax treatment (except to the extent necessary
or appropriate for the Executive to resolve any such proceeding with respect to
any matter unrelated to amounts paid or payable pursuant to this Section 12) and
the Executive shall cooperate fully with the Company in any such proceeding. The
Executive shall not enter into any compromise or settlement or otherwise
prejudice any rights the Company may have in connection therewith without the
prior consent of the Company.

(d) The Executive hereby agrees with the Employers and any successor thereto to
in good faith consider and take steps commonly used to minimize or eliminate any
tax liability or costs that would otherwise be created by the tax
indemnification provisions set forth in Section 12 of this Agreement if
requested to do so by the Employers or any successor thereto; provided, however,
that

14

--------------------------------------------------------------------------------


the foregoing language shall neither require the Executive to take or not take
any specific action in furtherance thereof nor contravene, limit or remove any
right or privilege provided thereto under this Agreement.

SECTION 13.  SOURCE OF PAYMENTS; NO DUPLICATION OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company or the Bank. Payments pursuant to this
Agreement shall be allocated between the Company and the Bank in proportion to
the level of activity and the time expended on such activities by the Executive
as determined by the Company and the Bank on a quarterly basis, unless the
applicable provision of this Agreement specifies that the payment shall be made
by either the Company or the Bank. In no event shall the Executive receive
duplicate payments or benefits from the Company and the Bank.

SECTION 14.  COVENANT NOT TO COMPETE.

In the event the Executive’s employment with the Employers is terminated for any
reason prior to the expiration of the Employment Period (except as set forth
below), the Executive hereby covenants and agrees that for a period of two years
following the date of her termination of employment with the Employers (or, if
less, for the period beginning with the date of her termination and ending on
the last day of the Employment Period), she shall not, without the written
consent of the Employers, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working within any
county in which the Company or the Bank maintains an office as of the date of
termination of the Executive’s employment. In addition, in the event of a breach
by the Executive of any of the provisions of this Section 14, the Executive
acknowledges that the Employers will seek to recoup the amounts paid to the
Executive pursuant to Section 9(b)(ix) of this Agreement, up to the full value
reasonably assigned to the breach of the non-competition provisions of this
Section 14 by the Employers, provided that no such action may be taken without
the Employers providing the Executive not less than twenty (20) days written
notice of their intent to take such action and giving the Executive the right to
cure such breach within ten (10) days of the Executive’s receipt of such notice.
In addition, the Employers may avail themselves of such other remedies that may
be available to them as a result of any breach of this Section 14 by the
Executive, with such remedies to be cumulative and not mutually exclusive. This
section shall not be applicable if the Executive’s employment is terminated upon
or within one year subsequent to a Change in Control, provided that such
termination is for reasons other than Cause as defined in Section 10(a)(i)
hereof.

SECTION 15.  CONFIDENTIALITY.

Unless she obtains the prior written consent of the Employers, the Executive
shall at all times keep confidential and shall refrain from using for the
benefit of herself, or any person or entity other than the Employers or their
subsidiaries or affiliates, any material document or information obtained from
the Employers or their subsidiaries or affiliates, in the course of her

15

--------------------------------------------------------------------------------


employment with any of them concerning their properties, operations or business
(unless such document or information is readily ascertainable from public or
published information or trade sources or has otherwise been made available to
the public through no fault of her own) until the same ceases to be material (or
becomes so ascertainable or available); provided, however, that nothing in this
Section 15 shall prevent the Executive, with or without the Employers’ consent,
from participating in or disclosing documents or information in connection with
any judicial or administrative investigation, inquiry or proceeding or the
Company’s public reporting requirements to the extent that such participation or
disclosure is required under applicable law.

SECTION 16.  SOLICITATION.

The Executive hereby covenants and agrees that, for a period of two years
following her termination of employment with the Employers for any reason, she
shall not, without the written consent of the Employers, either directly or
indirectly:

(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employers or any of their subsidiaries
or affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within the counties
specified in Section 14;

(b) provide any information, advice or recommendation with respect to any such
officer or employee to any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits, making loans or doing business
within the counties specified in Section 14, that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employers or any of their subsidiaries
or affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within the counties
specified in Section 14; or

(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company or the Bank to
terminate an existing business or commercial relationship with the Company or
the Bank.

SECTION 17.  NO EFFECT ON EMPLOYEE BENEFIT PLANS OR PROGRAMS.

The termination of the Executive’s employment during the Employment Period or
thereafter, whether by the Employers or by the Executive, shall have no effect
on the vested rights of the Executive under the Company’s or the Bank’s
qualified or non-qualified retirement, pension,

16

--------------------------------------------------------------------------------


savings, thrift, profit-sharing or stock bonus plans, group life, health
(including hospitalization, medical and major medical), dental, accident and
long term disability insurance plans, or other employee benefit plans or
programs, or compensation plans or programs in which the Executive was a
participant.

SECTION 18.  SUCCESSORS AND ASSIGNS.

(a) This Agreement is personal to each of the parties hereto, and no party may
assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other parties; provided, however, that the
Employers will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employers, by an assumption agreement in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employers would be required to perform it if no such succession or assignment
had taken place. Failure of the Employers to obtain such an assumption agreement
prior to the effectiveness of any such succession or assignment shall be a
breach of this Agreement and shall entitle the Executive to compensation from
the Employers in the same amount and on the same terms as the compensation
pursuant to Section 9 or 11 hereof. For purposes of implementing the provisions
of this Section 18(a), the date which any such succession without an assumption
agreement becomes effective shall be deemed the date of termination of the
Executive’s employment.

(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.

SECTION 19.  NOTICES.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

If to the Executive:

Peyton R. Patterson
At the address last appearing
on the personnel records of
the Employers

17

--------------------------------------------------------------------------------


If to the Employers:

NewAlliance Bancshares, Inc.
NewAlliance Bank
195 Church Street
New Haven, CT 06510
(or the address of the Company’s or the Bank’s principal executive office, if
different)
Attention: Chairman of the Compensation Committee of the Board

with a copy, in the case of a notice to the Employers, to:

William W. Bouton, Esq.
Hinckley, Allen & Snyder LLP
20 Church Street
Hartford, CT 06103

SECTION 20.  INDEMNIFICATION FOR ATTORNEYS’ FEES.

(a) The Employers shall indemnify, hold harmless and defend the Executive
against reasonable costs, including legal fees and expenses, incurred by her in
connection with or arising out of any action, suit or proceeding in which she
may be involved, as a result of her efforts, in good faith, to defend or enforce
the terms of this Agreement. For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Employers’ obligations hereunder shall be conclusive evidence of the Executive’s
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.

(b) The Employers’ obligation to make the payments provided for in this
Agreement and otherwise to perform their obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Employers may have against the Executive or others. Unless
it is determined that a claim made by the Executive was either frivolous or made
in bad faith, the Employers agree to pay as incurred (and in any event no later
than March 15 of the year immediately following the year in which incurred), to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of or in connection with her
consultation with legal counsel or arising out of any action, suit, proceeding
or contest (regardless of the outcome thereof) by the Employers, the Executive
or others regarding the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code. This Section 20(b) shall apply whether such consultation, action, suit,
proceeding or contest arises before, on, after or as a result of a Change in
Control.

18

--------------------------------------------------------------------------------


SECTION 21.  SEVERABILITY.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

SECTION 22.  WAIVER.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

SECTION 23.  COUNTERPARTS.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.

SECTION 24.  GOVERNING LAW.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Connecticut applicable to contracts entered into
and to be performed entirely within the State of Connecticut, except to the
extent that federal law controls.

SECTION 25.  HEADINGS AND CONSTRUCTION.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

SECTION 26.  ENTIRE AGREEMENT; MODIFICATIONS.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including that certain employment agreement dated as of November 27,
2001 between the Bank and the Executive and the amended and restated employment
agreements effective as of January 3, 2006 and as of September 25, 2007 between
the Employers and the Executive. No modifications of this Agreement shall be
valid unless made in writing and signed by the parties hereto; provided,
however, that if the Employers determine, after a review of all applicable IRS
guidance regarding Section 409A of the Code, that this Agreement should be
further amended to avoid triggering the tax and interest penalties imposed by
Section 409A of the Code, then the Employers may amend this Agreement to the
extent necessary to avoid triggering the tax and interest penalties imposed by
Section 409A of the Code.

19

--------------------------------------------------------------------------------


SECTION 27.  REQUIRED REGULATORY PROVISIONS.

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Employers, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

SECTION 28. DISPUTE RESOLUTION.

(a) In the event of any dispute, claim, question or disagreement arising out of
or relating to this Agreement or the breach hereof, the parties hereto shall use
their best efforts to settle such dispute, claim, question or disagreement. To
this effect, they shall consult and negotiate with each other, in good faith,
and, recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties.

(b) If they do not reach such a solution within a period of thirty (30) days,
then the parties agree first to endeavor in good faith to amicably settle their
dispute by mediation under the Commercial Mediation Rules of the American
Arbitration Association (the “AAA”), before resorting to arbitration.

(c) Thereafter, any unresolved controversy or claim arising out of or relating
to this Agreement or the breach thereof, upon notice by any party to the other,
shall be submitted to and finally settled by arbitration in accordance with the
Commercial Arbitration Rules (the “Rules”) of the AAA in effect at the time
demand for arbitration is made by any such party. The parties shall mutually
agree upon a single arbitrator within thirty (30) days of such demand. In the
event that the parties are unable to so agree within such thirty (30) day
period, then within the following thirty (30) day period, one arbitrator shall
be named by each party. A third arbitrator shall be named by the two arbitrators
so chosen within ten (10) days after the appointment of the first two
arbitrators. In the event that the third arbitrator is not agreed upon, he or
she shall be named by the AAA. Arbitration shall occur in New Haven, Connecticut
or such other location as may be mutually agreed to by the parties.

(d) The award made by all or a majority of the panel of arbitrators shall be
final and binding, and judgment may be entered based upon such award in any
court of law having competent jurisdiction. The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code. The prevailing party shall be entitled to
receive any award of pre- and post-award interest as well as attorney’s fees
incurred in connection with the arbitration and any judicial proceedings related
thereto. The parties acknowledge that this Agreement evidences a transaction
involving interstate commerce. The United States Arbitration Act and the Rules
shall govern the interpretation, enforcement, and proceedings pursuant to this
Section. Any provisional remedy which would be available from a court of law
shall be available from the arbitrators to the parties to this Agreement pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and

20

--------------------------------------------------------------------------------


property of that party, until such times as the arbitration award is rendered or
the controversy otherwise resolved.

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed by their duly authorized officers and the Executive has hereunto set
her hand, all as of the date of the restatement of this Agreement.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

                          Peyton R. Patterson, Executive                    
ATTEST:   NEWALLIANCE BANCSHARES, INC.                     By:     By:    
Judith E. Falango, First Vice     Eric A. Marziali      President and Secretary
    Chair of Compensation Committee           [Seal]                          
ATTEST:   NEWALLIANCE BANK                     By:     By:     Judith E.
Falango, First Vice     Eric A. Marziali      President and Secretary     Chair
of Compensation Committee           [Seal]                

21